Crawford App. No. 3-02-23, 2003-Ohio-342. This cause is pending before the court as a discretionary appeal. On March 10, 2003, an appeal was filed in case No. 2003-0463 arising from the same court of appeals decision being appealed in this case. Accordingly,
IT IS ORDERED by the court, sua sponte, that a copy of the notice of appeal filed in this case be deemed filed as a second notice of appeal in case No. 2003-0463 and that the appeal of Teynor’s Homes, Inc., shall proceed under ease No. 2003-0463.
IT IS FURTHER ORDERED that this cause be, and hereby is, dismissed.